DETAILED ACTION
Status of Application
Receipt of the request for After Final Consideration, the amendments to the claims and applicant's arguments/remarks, filed 07/21/2022, is acknowledged.  
Claims 1, 3-9, 11-18, 20 are pending in this action.  Claim 2 has been cancelled.  Claims 10, 19 have been cancelled previously.  Claims 1, 3-6, 11-18, 20 have been amended.  Claims 12-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1, 3-9, 11, 20 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a 371 of PCT/EP2019/062360, filed May 14, 2019, which claims benefit of foreign priority to EP 18172133.3, filed May 14, 2018.  

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Gillian Gardner on 08/15/2022.  The application has been amended as follows: 
Cancel claim 3.
Delete claim 1 and substitute therefor ---Claim 1.  A hard capsule shell comprising: 
a film-forming agent, wherein the film-forming agent is gelatin, or pullulan, or a cellulose based polymer, or any combination thereof; and 
an opacifying agent in a form of precipitated calcium carbonate having a median particle diameter D50 of between 0.2 µm and 2.0 µm as measured by laser diffraction; and present in an amount of between 4.5 wt% and 6.5 wt% based on dry weight of said capsule shell.---
Delete claim 9 and substitute therefor ---Claim 9.  The hard capsule shell according to claim 1, further comprising an additive, wherein the additive is a gelling agent, a gelling aid, a viscosity modifier, a de-foaming aid, a plasticizer, a lubricant, a colorant, a solvent, a solvent aid, a surfactant, a dispersant, a solubilizer, a stabilizer, a sweetener, an adsorbent, an adherent, an antioxidant, an antiseptic, a preservative, a desiccant, a flavor, a perfume, a pH adjuster, a binder, a disintegrating agent, a release-controlling agent, or any combination thereof.---
Delete claim 11 and substitute therefor ---Claim 11.  The hard capsule shell according to claim 1, wherein the film-forming agent is a gelatin, or pullulan, or HPMC.---
In claim 13 delete “6.5 wt% precipitated” and substitute therefor ---6.5 wt% of precipitated---.
Delete claim 20 and substitute therefor ---Claim 20.  A hard capsule shell comprising: 
a film-forming agent selected from the group consisting of gelatin, pullulan, and cellulose based polymers; and 
an opacifying agent in a form of precipitated calcium carbonate having a median particle diameter D50 of between 0.2 µm and 2.0 µm as measured by laser diffraction; and present in an amount of between 4.5 wt% and 6.5 wt% based on dry weight of said capsule shell.---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art teaches (e.g., Muto et al., US 4,993,137) preparation of hard capsules comprising a shell that includes cellulose based polymers such as methylcellulose, hydroxypropyl cellulose, hydroxypropyl methylcellulose, etc. in combination with other additives according to need, e.g., light-shielding agents such as precipitated-calcium-carbonate, titanium-dioxide, barium-sulfate; coloring agents; plasticizers, modifiers, etc.   
The prior art does not teach or suggest hard capsules comprising shells comprising film-forming polymers as instantly claimed and precipitated calcium carbonate in claimed amounts, wherein precipitated calcium carbonate has a specific median particle diameter.  Applicant teaches that precipitated calcium carbonate, when present in a specific concentration range provides the best balance between good opacity and good mechanical properties, i.e. allow reducing the light transmittance of capsules while retaining the mechanical stability needed for producing, storing, processing, filling, etc. of said capsules.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
Claims 1, 3-9, 11, 20 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-18, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/20/2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Conclusion
Claims 1, 4-9, 11-18, 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615